Title: From James Madison to Albert Gallatin, 13 November 1802 (Abstract)
From: Madison, James
To: Gallatin, Albert


13 November 1802, Department of State. Encloses an estimate of expenses for 1803.
 

   
   Letterbook copy and copy of enclosure (DNA: RG 59, DL, vol. 14). Letterbook copy 1 p. For enclosure, see n. 1.



   
   Estimates included in the three-page enclosure were $51,050 for salaries, contingent nonpersonal expenses, and ministerial outfits for London, Paris, and Madrid; $11,500 for salaries and contingent expenses at Algiers, Morocco, Tunis, and Tripoli; $25,566.67 for salaries and expenses at London for which the U.S. was obligated under article 7 of the Jay treaty; $29,000 for salaries and expenses for prosecuting claims and appeals at London and Paris; $125,000 for annuities, consular presents, and “other contingent expenses relative to the Barbary powers”; $5,000 for the relief and protection of seamen; $8,250 for printing the laws of Congress; and $16,060 for salaries and expenses of the State Department offices. The total annual budget amounted to $271,426.67.


